 MINNESOTA MININGAND MANUFACTURING COMPANY419tion in accordance with the Selective ServiceAct and theUniversal Military Train-ing and Service Act of 1948,as amended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 720Bulkley Building,1501 Euclid Avenue, Cleveland,Ohio,Telephone No. Main1-4465,if they have any question concerning this notice or compliance with its provisions.Minnesota Mining and Manufacturing CompanyandThe Voiceof Teamsters Democratic Organizing Committee,Petitioner.Case No. 4-RC-5334. September 6, 1963ORDER AMENDING CERTIFICATION OFREPRESENTATIVESOn March 19, 1963, pursuant to a stipulation for a consent election,a representation election was held among the Employer's hourly ware-house employees at its Philadelphia Branch, 5698 Rising Sun Avenue,Philadelphia, Pennsylvania.On March 27, 1963, the Petitioner, hav-ing receiveda majority of the valid votes cast,' was certified by theBoardas the exclusivebargaining representative of the aforemen-tionedemployees.Thereafter, on June 7, 1963, the Petitioner and Local 5, Interna-tional Union of United Brewery, Flour, Cereal, Soft Drink, and Dis-tilleryWorkers of America, AFL-CIO, herein sometimes called Local5, jointly filed a motion to amend the certification "to designate Local5, International Union of United Brewery, Flour, Cereal, Soft Drink,and Distillery Workers of America, AFL-CIO as the collective bar-gaining agentof said employees."The motion alleges that shortly after April 28, 1963, the Petitioner"decided tocease existingas a labor organization . . . ," and that onon May 31, 1963, with the approval of the Employer, a majority ofthe employees in the certified unit "voted for representation by Local5 in an electionconducted by the American Arbitration Association.The Employerhas agreed to recognizeLocal 5 as the collective bar-gaining agentof this unit upon appropriate amendment of the certi-fication bythe N.L.R.B."Thereafter, the Board requested that the Employer submit a state-ment of its position on the motion.On June 28, 1963, the Employeradvised the Board that on May 31, 1963, the American ArbitrationAssociation conducted an informal secret ballot at the Employer'splant among the employees in the unit for the purpose of determiningwhether the said employees desired to be represented by Local 5, andthe Employer enclosed a letter, dated June 7, 1963, received from the1No other labororganization appearedon the ballot.144 NLRB No. 44.727-083-64-vol. 144-28 420DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociation stating that Local 5 had received a majority of the votescast.The Employer further advised, that provided the Board issatisfied that a majority of the employees wish to affiliate with Local 5and amends the certification, the Employer will recognize Local 5 asthe employees' representative.aPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has considered the matter and finds as follows :The Board does not permit the amendment of a certification bysubstituting the name of one labor organization for that of anotherwhere the motion constitutes an attempt to raise a question concerningrepresentation.'However, in the circumstances of this case we findno such question and, hence, no reason why the motion should not begranted.Here, unlike the cases cited in footnote 3, below, no objec-tion has been advanced by anyone; the Petitioner is admittedly defunctand no longer desires to represent the employees; the employees them-selves, in an election conducted by a neutral and disinterested organ-ization, have clearly indicated their desire to be represented by Local5; a and Local 5 had not been a party to the original Board-conductedelection.Furthermore, the change is merely one of affiliation and isnot the result of an alleged schism which might create confusion asto the identity of the labor organization which the employees desireto represent them.We therefore find that continuity of organizationhas been preserved and Local 5 is the successor andalter egoof theVoice as the representative of the employees in the unit.'Accord-ingly, we shall grant the motion and amend the certification.'[The Board amended the certification in Case No. 4-RC-5334 issuedto The Voice of Teamsters Democratic Organizing Committee by sub-stituting therein "Local 5, International Union of United Brewery,2 The Employer also stated that on June 3, 1963, it had been telegraphically advised bythe UnitedIndustrialWorkers of the Seafarers'InternationalUnion of NorthAmerica,AFL-CIO, hereincalled Seafarers,that the Seafarers represented a majority of the em-ployeesin the unit,and that on June 24,1963, the Employer had telegraphed the Seafarersthat "the matteris currently in litigationbefore theBoard," but had received no reply.The Employeralso served upon the Seafarers a copy of its June 28 reply to the Board.To date neitherthe Boardnor the FourthRegion has received any communicationfrom the Seafarersindicating an interest in the unit.8GulfOil Corporation,109 NLRB 861 ;Weatherhead Company of Antwerp,106 NLRB1266;Wagner Electric Corporation,91 NLRB 220.'The record shows there were 16 eligible voters in the Board-conducted election andthat in theAssociation-conducted election 13 employees in the unit voted 11 to 2 in favorof Local 5.6 Cochran Co., Inc.,112 NLRB 1400,1408-1409,and footnote 9.SeeProcter andGamble Manufacturing Company,130 NLRB 633;New Jersey Oyster Planters and PackersAssociatson,Inc.,101 NLRB 538, 540.Cf. The EastOhioGas Company,140 NLRB 1269,andHarris-Woodson Co,Inc.,85 NLRB 1215, 1217,1218, affd.179 F. 2d 720(C.A. 4).O This is not to be construed as a recertification. INT'L BROTHERHOOD OF PULP, SULPHITE, ETC.421Flour, Cereal, Soft Drink, and Distillery Workers of America, AFL-CIO" for "The Voice of Teamsters Democratic OrganizingCommittee."]International Brotherhood of Pulp,Sulphite and Paper Work.ers,AFL-CIOandSolo Cup Company.Case No. 5-CB-517.September 9, 1963DECISION AND ORDEROn May 24, 1963, Trial ExaminerGeorge A.Downing issued hisIntermediate Report in the above-entitled proceeding,finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommended thatthese allegations of the complaintbe dismissed.Thereafter,the Re-spondent filed exceptionsto theIntermediate Report and a brief insupport thereof.'Pursuant to the provisions of Section3(b) of the Act,the Boardhas delegated its powers in connectionwith thiscase to a three-memberpanel[Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulingsof theTrial Examiner madeat the hearing and finds thatno prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report,the exceptions andthe brief, and the entire recordin this proceeding,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner withthe followingadditionsand modifications.1.The Trial Examiner found, and we agree, that the Respondent,by restraining and coercing certain employees of Solo CupCompanyin connection with the strike against that Company which began onNovember 1, 1962,violated Section8(b) (1) (A)of the Act.The conduct which the Trial Examiner found to be unlawful wasengaged in by Simms,president of the local formed by the Respond-ent at the company plant, and a member of the negotiating committee.In concluding that the Respondent was responsible for Simms' conduct,the Trial Examiner reasoned that,since the strike was the re-sult of the breakdown of bargaining negotiations,Simms, as a memberof the negotiating committee,was clothed with authority to take actionto compel the Company to accede to the Union's demands; and sincethe acts of restraint and coercion found to be unlawful were performed1The Respondent's request for oral argument is hereby denied as the record,the excep-tions, andthe briefadequately present the issuesand thepositions of the parties.144 NLRB No. 48.